
	
		II
		111th CONGRESS
		1st Session
		S. 1917
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain leather upper
		  sports footwear.
	
	
		1.Certain leather upper sports
			 footwear
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Other footwear with outer soles of rubber, plastic, leather or
						composition leather with uppers of leather, not covering the ankle, the
						foregoing for youths and boys and not including house slippers, tennis shoes,
						basketball shoes, gym shoes, training shoes and the like (provided for in
						subheading 6403.99.60)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
